Citation Nr: 1513709	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the right ankle.

2.  The Veteran does not have a current disability of the left ankle.

3.  The Veteran's right leg disability was not chronic during service, has not been continuously symptomatic since separation from service, was not manifest to a compensable degree within one year of separation from service.

4.  The Veteran's left leg disability was not chronic during service, has not been continuously symptomatic since separation from service, was not manifest to a compensable degree within one year of separation from service.

5.  The Veteran's right knee disability was not chronic during service, has not been continuously symptomatic since separation from service, was not manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  A right leg disability, to include degenerative joint disease, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  A left leg disability, to include degenerative joint disease, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  A right knee disability, to include degenerative joint disease, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).

A June 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in March 2011.  38 U.S.C.A. § 5103(a); Dunlap v. Nicholson, 21 Vet. App. 112 (2006); 38 C.F.R. § 3.159(b)(1).  The Board concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has submitted private medical records and statements from his children, both of whom are medical doctors.  The Veteran stated that treatment from other private physicians was unavailable because the physicians were deceased.  The Veteran has not indicated having received VA treatment, and therefore no VA treatment records have been identified.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was provided a VA examination in conjunction with his bilateral ankle and right knee claims in December 2011.  This examination resulted in a medical opinion that the Veteran did not have disabilities involving the right and left ankles and tibias and fibulas.  This examination also resulted in a medical opinion, where the examiner concluded that it was less likely as not that the Veteran's degenerative joint disease of the right knee was due to service.  These opinions were rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained a history and listened to the Veteran's assertions and provided a rationale for the conclusions reached.  Therefore, the Board finds that the examination was adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The RO obtained a subsequent opinion in August 2013 regarding the Veteran's right knee and hips.  The examiner clearly reviewed all the relevant evidence in the claims file, as the examiner specifically discussed the VA examination and the private opinions the Veteran had submitted in connection with his claims.  The examiner provided medical opinions, which included a rationale for the opinions.  The Board finds that this opinion was adequate as well.  Id.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims before both a Decision Review Officer (DRO) in November 2011, and before the undersigned Acting Veterans Law Judge in March 2014.  At both hearings, the relevant issues were explained.  At the November 2011 hearing, the DRO did not suggest the submission of evidence that may have been overlooked; however, the Board finds that this was harmless error for two reasons.  One, the undersigned addressed such issue at the March 2014 hearing.  See Board hearing transcript on page 9.  There, the Veteran was told that the evidence he was submitting that day at the hearing "hits the elements of the claim."  Thus, the undersigned cured that defect.  Two, it is clear from the Veteran's testimony and submissions (which includes positive medical opinions), the Veteran is aware of the evidence needed to substantiate his claims for service connection.  At this point, it is a matter of weighing the evidence of record both for and against the claims.

Additionally, the Veteran has not contended, and the record has not otherwise shown, that the undersigned failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  The Veteran was represented at that hearing, and presented testimony regarding why he felt his bilateral ankle and legs and right knee disabilities were due to service.  As such, the Board is satisfied that the dictates of 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection

The Veteran has been diagnosed with degenerative joint disease of the right and left hips and the right knee (also known as arthritis), which is a "chronic disease."  38 C.F.R. § 3.309(a).  Where there is a "chronic disease" shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Even if the criteria for service connection for a chronic disease are not met, service connection may yet be available on a direct basis.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Service connection for a disability on a direct basis requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d). 

Thus, the Board must address the chronic disease provisions in addition to addressing direct service connection in connection with the claims involving the hips and right knee.

A. Right and left ankle disabilities

The Veteran contends that he has right and left ankle disabilities as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted for either disability.  One of the criteria needed for service connection is a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (noting the existence of a current disability is the cornerstone of a claim for service connection).  The requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board finds that the preponderance of the evidence is against a finding that the Veteran has right and/or left ankle disabilities.  Of record are service treatment records, private medical records and statements, statements from the Veteran's children (both of whom are medical doctors), and a December 2011 VA examination report.  The service treatment records are silent for any report of ankle problems in service.  Additionally, the private medical professionals do not provide a diagnosis relating to the right and left ankles.  The statements from the Veteran's children also do not provide a diagnosis relating to the right and left ankles.  Rather, the private medical records show complaints of pain in the Veteran's ankles without the physician providing a diagnosis of a disability.  For example, in the May 2010 statements from the Veteran's children, they both noted that the Veteran had complaints of pain in the ankles, which had progressed.  Additionally, in the August 2012 private medical record, the physician examined the Veteran's lower extremities and reported clinical findings pertaining to the hips and knees, but stated the ankles were "otherwise negative."  

When the Veteran was examined in December 2011 by VA, it conducted x-rays of both ankles, both of which were normal.  After a thorough examination, the examiner was unable to enter diagnoses pertaining to the ankles.  In the private medical records dated after the December 2011 VA examination, none of the private physicians entered a diagnosis or diagnoses pertaining to the right or left ankle.  Thus, the preponderance of the evidence is against a finding that the Veteran has right and/or left ankle disabilities.  At most, he reports pain, and pain alone, without an underlying diagnosis, does not rise to level of a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran has not identified a diagnosis provided by a medical professional or of a lay diagnosable disorder apart from pain at any time since filing his claims in May 2010.  As a result, the Board places great weight on the Veteran's failure to report ankle problems in the service treatment records (he reported right and left knee problems) and the normal findings at the December 2011 VA examination.  In the absence of current disabilities, service connection must be denied.  Shedden, 381 F.3d at 1167.

The Board concludes that the preponderance of the evidence is against the Veteran's service-connection claims for right and left ankle disabilities. Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Right and left leg disabilities, to include degenerative joint disease of the right and left hips.

Initially, the Board notes that the Veteran has not been specific about what he means when he says he has a bilateral "leg disability," since he is claiming disabilities involving his knees and ankles.  In an August 2012 private medical record, the physician wrote that the Veteran complained of "painful bilateral legs with cramps."  In describing the Veteran's pain (other than knee pain), the physician stated that the Veteran had cramping pain in the thighs and calves.  That physician diagnosed degenerative joint disease in both the right and left hips.  Thus, the Veteran described pain in his thighs and his calves, and the Board will deduce that the Veteran is claiming service connection for his right and left hips and tibias/fibulas.  

For the reasons that follow, the Board concludes that service connection is not warranted for right and left leg disabilities.  

As to the bilateral hips, the evidence of record shows that the Veteran has been diagnosed with degenerative joint disease of the hips.  Therefore, there is evidence of a current disability.  However, the Board finds that there is a lack of evidence of an in-service hip injury or of a nexus between the current diagnosis and service.  The Veteran has not alleged having a hip injury in service.  He has been very specific about stating that he injured his knees in service, and this is documented in the service treatment records.  The Veteran has not alleged, and the service treatment records fail to show, an in-service hip injury.  In the August 2013 medical opinion, the VA examiner stated that the in-service knee contusion was less likely the cause of the degenerative joint disease of the right and left hips, and that medical principles do not support a nexus between chronic degenerative joint disease occurring after a mild contusion.  The examiner noted that he had reviewed the medical literature using UpToDate as well as training and 35 years of experience.  There is no competent evidence to refute this medical opinion.  

The Board also finds that the Veteran's degenerative joint disease of the right and left hips was not manifest to a compensable degree within one year of separation from service in 1966.  The preponderance of the competent, credible evidence demonstrates that the Veteran was first shown to have a diagnosis of arthritis by x-ray findings in 2013-more than 40 years after service discharge.  The Board concludes that service connection on a presumptive basis following separation from service is not warranted.  38 C.F.R. § 3.307(a).

As to the right and left tibias/fibulas, the preponderance of the evidence is against a finding that the Veteran has a current disability involving either leg.  In the December 2011 VA examination report, the examiner was asked if the Veteran had then or had ever had shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or "any other tibial and/or fibular impairment," and the examiner responded, "No."  Additionally, x-rays of the tibia and fibula were taken at that time and were normal.  In the August 2012 private medical record, the physician noted the Veteran had pretibial edema in both legs; however, he did not enter a diagnosis pertaining to the tibia/fibula of either leg.  That examination appears to have been for the purpose of determining whether the Veteran had a musculoskeletal disability in his lower extremities.

Thus, the preponderance of the evidence is against a finding that the Veteran has right and/or left tibia/fibula disabilities.  At most, he reports pain, and there was some edema at the time of the August 2012 examination.  Again, the August 2012 physician did not enter a diagnosis pertaining to the tibia or fibula.  He noted the Veteran needed a stretching program for hamstrings and heel cords.  Pain alone, without an underlying diagnosis, does not rise to level of a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282.  The Veteran has not identified a diagnosis provided by a medical professional or of a lay diagnosable disorder apart from pain involving the tibia/fibula of either leg.  As a result, the Board places great weight on the Veteran's failure to report leg problems in the service treatment records (other than the right and left knees) and the normal findings at the December 2011 VA examination.  In the absence of current disabilities, service connection must be denied.  Shedden, 381 F.3d at 1167.

In light of the foregoing, the Board concludes that the criteria for service connection for right and left leg disabilities, to include degenerative joint disease of the right and left hips based on either chronicity, continuity of symptomatology, or compensable manifestations within one year of service separation are not met.  38 C.F.R. §§ 3.303(b), 3.307(a).  The Board also concludes that the criteria for service connection involving the right and left tibias/fibulas is not warranted for the reasons stated above.  38 C.F.R. § 3.303(d).  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

C. Right knee disability, to include degenerative joint disease.

For the reasons that follow, the Board concludes that service connection is not warranted for a right knee disability, to include degenerative joint disease.

The Board finds that the Veteran's degenerative joint disease of the right knee was not shown during service.  The service treatment records show that the Veteran reported bilateral knee pain in November 1964.  The examiner noted that the medial side of both knees was tender to touch.  The record appears to show a diagnosis of a bruise of the legs.  A finding of a bruise is not enough to establish chronicity, or of evidence of arthritis.  38 C.F.R. § 3.303(b).  The in-service manifestations must be sufficient to identify the disease entity at the time.  In this case, the diagnosis of degenerative joint disease did not occur until decades later.  

The Veteran has submitted positive medical opinions to support his claim.  In an April 2010 treatment record, the Veteran's treating physician wrote that the Veteran was seen for bilateral knee pain, which the physician noted the Veteran attributed to his period of service, when he fell off a cable and injured both knees.  The physician concluded that what the Veteran had now "seems to be clearly related to his trauma when he was in the [A]rmy years ago."  This same physician provided another similar opinion in May 2012.  

The Board finds, however, that these opinions are outweighed by the December 2011 and August 2013 medical opinions.  The December 2011 examination report shows the examiner found that the degenerative joint disease of the right knee was consistent with natural aging and not incurred in service.  The August 2013 VA examiner provided a more thorough opinion, where the examiner stated that the cause of the Veteran's degenerative joint disease was more likely related to the process of aging, genetic factor, and cumulative life activities.  He added that the contusion to the Veteran's knee in service was less likely the cause of the degenerative joint disease, as medical principles do not support a nexus between chronic degenerative joint disease occurring after a mild contusion.  The examiner noted that such opinion was based on a review of the claims file and review of the medical literature using UpToDate, as well as training and 35 years of experience.  The Board accords these VA opinions high probative value because both examiners had an opportunity to review the claims file, which includes the service treatment records and the private medical records.  The August 2013 examiner had an opportunity to review more records than the December 2011 examiner, and the August 2013 examiner also provided a rationale for his conclusions.  This opinion is accorded higher probative value as a result of the more detailed rationale.  

The Board also finds that the Veteran's degenerative joint disease of the right knee has not been productive of symptoms continuously since the Veteran's service.  Although the Veteran now contends that he has had continuous knee pain since the November 1964 injury, he specifically denied "'trick' or locked knee" in an April 1965 Report of Medical History.  Thus five months after the in-service injury, the Veteran was specifically denying a chronic right knee problem.  In a September 1966 record, he signed a document stating that there had been no change in his medical condition since his last examination and that he did not wish to be re-examined.  His current statements are of little credibility.  The Board places great probative weight on contemporaneous statements, contrasted with statements made decades after the fact and in pursuit of benefits.  Service connection for degenerative joint disease of the right knee based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).

The Board finds that the two letters from the Veteran's children, both of whom are medical doctors, do not provide an adequate nexus between the current diagnosis of degenerative joint disease in the right knee and service.  Both of them simply reported having witnessed their father with painful knees during their lifetime.  This does not establish a chronic right knee disability since the in-service injury.  

The Board also finds that the Veteran's degenerative joint disease of the right knee was not manifest to a compensable degree within one year of separation from service in 1966.  The Board has already found the Veteran's account of chronic knee pain since the 1964 injury not credible.  The preponderance of the competent, credible evidence demonstrates that the Veteran was first shown to have a diagnosis of arthritis by x-ray findings in 2011-more than 40 years after service discharge.  The Board concludes that service connection on a presumptive basis following separation from service is not warranted. 38 C.F.R. § 3.307(a).

In light of the foregoing, the Board concludes that the criteria for service connection for degenerative joint disease of the right knee based on either chronicity, continuity of symptomatology, or compensable manifestations within one year of service separation are not met.  38 C.F.R. §§ 3.303(b), 3.307(a).  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.

Service connection for a right knee disability.


REMAND

The Board finds that additional development is warranted for the left knee.  In the additional evidence submitted by the Veteran at the time of the March 2014 Board hearing, it shows a tear of the medial meniscus.  Of record are medical opinions regarding the Veteran's diagnosis of degenerative joint disease of the left knee; however, there is no opinion regarding the diagnosis of a torn medial meniscus.  The service treatment records show that the Veteran consistently reported that he had a torn ligament and "possible cracked kneecap" in August 1963.  While this is prior to the Veteran's entrance into service, the Board finds that it cannot conclude by clear and unmistakable evidence that the Veteran had both a pre-existing disability and that it was not aggravated during service.  Stated differently, the Boards finds that the presumption of soundness under the provisions of 38 U.S.C.A. § 1111 (West 2014) cannot be rebutted.  Hence, the issue here is service incurrence and not service aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional to assist in determining whether the current medial meniscal tear of the left knee is related to service.  The examiner is informed of the following facts:

a. The service treatment records show the Veteran reported having a torn ligament and possible cracked kneecap in August 1963.  

b. An August 2012 MRI of the left knee shows that the Veteran had a tear of the medial meniscus.

The examiner is requested to offer the following opinion: Is it at least as likely as not (probability of 50 percent or greater) that the currently diagnosed medial meniscal tear in the left knee (as shown in the 2012 MRI report) is related to the 1963 torn ligament and possible cracked kneecap described in the service treatment records.  The examiner should also discuss the Veteran's complaints of continuous knee pain since service separation.

A rationale for any opinion reached must be provided. If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

2.  After the above development has been completed, the RO/AMC should readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


